                      IN THE UNITED STATE DISTRICT COURT
                           FOR THE DISTRICT OF IDAHO

MIKE ZEYEN, Individually, as a Patron of )
Pocatello/Chubbuck School District #25, et al.,)      Case No. 1:18-cv-207-BLW
                                               )
                                               )      ORDER Re Plaintiffs’
       Versus                                  )      Motion (stipulated and unopposed)
                                               )      For Leave To Dismiss
                                               )      Twenty-five Parties Defendant
BOISE SCHOOL DISTRICT NO. 1, et al. )
_____________________________________)


       Finding good cause therefore,

       NOW THEREFORE IT IS HEREBY ORDERED, that the motion to dismiss

Twenty-Five School Districts (docket no. 17) is GRANTED.

       IT IS FURTHER ORDERED, that the parties agreeing that these twenty-five

schools have certified that they charge no fees in the categories which are the subject of

this litigation; and the Court being advised that the affected parties have agreed that the

dismissals will be with prejudice with no costs assessed to either party; and the court having

been fully advised in the premises; it is hereby ORDERED that the following party

defendant schools are DISMISSED WITH PREJUDICE, each party to bear their respective

costs and attorney fees:

Culdesac District 342
Plummer-Worley Jt District 44
Connor Academy Charter School
Upper Carmen Public Charter School
Shoshone Jt District 312
Swan Valley District 9
Legacy Public Charter School
American Heritage Charter School
Alturas International Academy
Heritage Academy Charter School
Blackfoot Charter Community Learning Center
Bingham Academy
Idaho Tech & Career Academy
Moscow Charter School
Idaho Dist. Ed. Academy.
Gem Prep. Pocatello
Gem Prep. Nampa
Forest M. Bird Charter.
Idaho Arts Charter Academy
Xavier Charter School
Idaho Virtual Academy 452
Arbon Elementary #283
Chief Tahgee Elementary Academy
Idaho School for Deaf and Blind
Idaho Connects on Line


                                  DATED: October 5, 2018


                                  _________________________
                                  B. Lynn Winmill
                                  Chief U.S. District Court Judge
